BRADLEY, Judge.
On original submission to this court the trial court’s judgment granting a partial *808summary judgment to the appellee-insurer was affirmed. The effect of our decision was to limit the liability of the insurer under the policy herein involved to $1,000 for off-premises loss of personal property.
On certiorari the Alabama Supreme Court 369 So.2d 803 reversed the judgment of this court and decided that the maximum liability of appellee-insurer was $9,000. Accordingly, the judgment of the trial court is reversed and the cause remanded to that court for further proceedings as mandated by the decision of the supreme court.
REVERSED AND REMANDED.
WRIGHT, P. J., and HOLMES, J., concur.